Citation Nr: 0820056	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The evidence does not show that the veteran currently has 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102. 5103, 
5103A, 5107, 5126, (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

The veteran's initial claim for compensation was received by 
VA in November 2003.  In a December 2003 letter pursuant to 
the VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection for 
PTSD.  He was advised to identify any evidence in support of 
the claim.  In addition, he was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  
In a January 2006 letter pursuant to the VCAA, the veteran 
was further advised of the need to submit evidence of a 
diagnosis of PTSD.  In a March 2006 letter, the veteran was 
provided with notice as to how VA establishes a disability 
rating or an effective date should the underlying claim for 
service connection be granted.  

For the above reasons, the Board finds that the RO's notices 
in the December 2003 and January and March 2006 letters 
substantially complied with 38 U.S.C. A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO obtained treatment records from the Vet 
Center.  In addition, the RO has obtained identified VA 
outpatient treatment records, and the veteran was afforded a 
VA examination, as discussed in greater detail below.  

The veteran's representative argues that an additional, more 
current VA examination is necessary to assist the veteran in 
supporting his claim.  In August 2005, the veteran underwent 
a VA examination regarding his claim for service connection 
for PTSD.  The examination report provides no indicia that 
the examination and associated medical opinion were 
inadequate or incomplete.  Hence we conclude that an 
additional examination and/or medical opinion is not required 
in this matter.  See38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The representative also 
requests that the Board remand to attempt to obtain 
additional VA treatment records that might be in existence.  
The representative does not specifically identify relevant 
medical records that are not currently on file.  In view 
thereof, it is concluded that a remand for what would amount 
to a "fishing expedition" is neither necessary nor 
advisable under the law.  Finally, the representative 
requests that the Board remand to obtain the veteran's 
service personnel records in that they made shed light on the 
nature of the stressors that the veteran experienced during 
service.  It is concluded that a remand for this purpose is 
not warranted, as the veteran is in receipt of the Combat 
Action Ribbon and, therefore, his exposure to stressful 
events in service may be assumed.  Consequently, the Board 
finds that VA has satisfied its duty to assist the veteran 
and there would be no useful purpose served in remanding this 
matter for more development.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 
 
II.  Service Connection for PTSD

The veteran contends that he has post-traumatic stress 
disorder as a result of service in the Republic of Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the medical diagnosis of 
PTSD does not conform to DSM-IV or is not supported by the 
findings on the examination report, the RO shall return the 
report to the examiner to substantiate the diagnosis.  38. 
C.F.R. § 4.125(a).

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence of aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Section 1154(b) is not, however, equivalent to a statutory 
presumption that the claimed condition is service connected.  
See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); see also 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
("Section 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.").  Under section 1154(b), although lay 
statements may be sufficient to establish the inservice 
incurrence of an injury or disease, the application of the 
section does not alter the fundamental requirements of a 
current disability or a medical nexus to service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  If a 
veteran establishes an inservice incurrence of an injury or 
disease through application of section 1154(b), they must 
also submit "sufficient evidence of a causal nexus between 
that inservice event and his or her current disability."  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Wade v. West, 
11 Vet. App. 302, 304-05 (1998); Huston v. Principi, 18 Vet. 
App. 395, 402 (2004).  Therefore, despite the veteran's 
reduced burden of proof for establishing service connection 
for PTSD under section 1154(b), as explained below, he is 
nevertheless not entitled to service connection as he has 
failed to provide sufficient evidence of a diagnosis of PTSD.

Service records show that the veteran served as a rifleman in 
the United States Marine Corps, including service in the 
Republic of Vietnam.  He was awarded decorations including 
the Combat Action Ribbon.  Thus, we conclude that the veteran 
served in combat against the enemy, and it is further 
concluded that he experienced stressful events during such 
service.  

The issue for consideration in this case is whether the 
veteran has a current disability, PTSD, as the result of 
stressful events he experienced in service.

The veteran's service medical records are negative for 
history, complaints, findings or diagnosis indicative of 
psychiatric abnormalities.  

The initial documentation of treatment for psychiatric 
complaints is provided by treatment records from a Vet Center 
in Orlando dated in May and July 2004.  The records show that 
the veteran requested "counseling services for problems 
related to Vietnam service."  It was noted that the veteran 
reported "problems manifesting post discharge and worsening 
since 9/11" and that he was "frequently triggered and 
distressed by current news regarding POWs and MP brutality."  
The assessment was "PTSD, presumptive."  

VA treatment records dated in July 2004, it was reported that 
the veteran experienced migraine headaches and nausea and 
that he was to take his prescribed medication and reschedule 
for another appointment.  No information regarding 
psychiatric difficulties was indicated.

The report of a VA psychiatric examination of August 2005 
shows that, at the examination, the veteran indicated that he 
was seen on occasion in the Vet Center for severe 
difficulties resulting from PTSD.  He reported that he had a 
difficult time talking to counselors about the matter and had 
not followed up consistently with the Vet Center.  He 
indicated that he had nightmares two to three nights per 
week.  The nightmares were described as "ruminations" about 
his Vietnam service.  The veteran also indicated that he 
regretted shooting innocent people at times and that he felt 
guilty about doing "things" that he should not have done. 

The examiner indicated that the veteran's medical records had 
been reviewed.  He stated that the veteran was very vague 
about the specific content of his nightmares and the specific 
things that he felt guilty about. The veteran was observed to 
be tearful throughout the examination.  He denied any 
significant avoidance or hyperarousal symptoms, as well as 
symptoms of other psychiatric disorders, including depression 
and anxiety.  He had been married for 27 years and was now 
remarried for the past two years, although he is in the 
process of separating from his current spouse.  He was 
employed as a carpenter.  He had never been diagnosed with 
any psychiatric conditions, had never seen a psychiatrist, 
and had never attempted suicide.  The diagnoses included 
"Rule out posttraumatic stress disorder."  

The examiner opined that the veteran reported some very mild 
and vague symptoms of PTSD.  It was noted that, in regard to 
his combat nightmares, the veteran was unable to cite 
specific examples or give significant details of his re-
experiencing such events.  The veteran also denied 
significant symptoms of avoidance or hyperarousal, nor did he 
appear to have any occupational impairment at the time of the 
examination.  The VA examiner concluded that the veteran 
currently did not meet the criteria for a diagnosis of PTSD.

While records from the Vet Center show that the veteran was 
seen for complaints of PTSD symptoms, the assessment was 
"presumptive PTSD."  This does not appear to be a 
definitive diagnosis of that disorder, nor one that was 
achieved following a full mental health evaluation.   When 
examined by the VA in August 2005, the VA examining physician 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The record reflects that the examining 
physician performed a thorough mental health evaluation, 
reviewed the medical records in the claims file, and offered 
a supporting rationale for his opinion.  Accordingly, it is 
concluded that the weight of the evidence is against a 
finding that the veteran now has PTSD.  Without a finding of 
current disability, service connection may not be granted.  
See 38 C.F.R. §§ 3.304(f) and 4.125.  Consequently, as the 
preponderance of evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.



ORDER

Entitlement to service connection for PTSD is not 
established. The claim is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


